DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Numbers 62/690,466 and PCT/CA2019/050751 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Both Application Numbers 62/690,466 and PCT/CA2019/050751 do not include paragraphs [0077]-[0083] of the Specification in the present application.  Accordingly, claims 21-32 are not entitled to the benefit of the earlier filing dates of the prior applications.
Drawings
The drawings are objected to because is unclear what the acronyms “MF-1” and “M-Box” mean (used in fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “Usibor” (used in paragraphs 0006 and 0044-0045 without the trademark symbol) “ArcelorMittal Tailored Blanks” (used in paragraph 0007), which are trade names or are marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 6, 8, 11-18, 20-21, 26, and 29 are objected to because of the following informalities:  
Claims 1, 8, 11, 21, and 29 use either the term “thereon” or the term “therebetween.”  Respectfully request that the Applicant consider replacing “there” with the actual objects that are being modified.  The following is the suggested modifications for each of the claims:
In claim 1 (lines 3-4): “…each of the workpiece and the at least one additional workpiece is formed from a steel material and comprises an aluminum based coating the steel material…”
In claim 1 (lines 5-6): “wherein the workpiece and the at least one additional workpiece are positioned together to form an interface the workpiece and the at least one additional workpiece…“
In claim 8 (lines 3-5): “…positioning the workpiece and the at least one additional workpiece together to form an interface the workpiece and the at least one additional workpiece, each of the workpiece and the at least one additional workpiece is formed from a steel material and comprises an aluminum based coating the steel material…”
In claim 11 (lines 3-5): “…each of the workpiece and the at least one additional workpiece is formed from a steel material and comprises an aluminum based coating the steel material, wherein the workpiece and the at least one additional workpiece are positioned together to form an interface the workpiece and the at least one additional workpiece …”
In claim 21 (lines 3-5): “…each of the workpiece and the at least one additional workpiece is formed from a steel material and comprises an aluminum based coating the steel material, wherein the workpiece and the at least one additional workpiece are positioned together to form an interface the workpiece and the at least one additional workpiece …”
In claim 29 (lines 3-5): “…positioning the workpiece and the at least one additional workpiece together to form an interface the workpiece and the at least one additional workpiece, each of the workpiece and the at least one additional workpiece is formed from a steel material and comprises an aluminum based coating the steel material …”
Claims 11-18 and 20 require ranges based on percentages.  However, unlike claims 21, 28-29, and 32, the claimed ranges do not include the “%” sign.  Recommend inserting the “%” sign after each of the claimed ranges, such that the annotations for the claimed ranges are consistent throughout the claims (line 11 of claim 1 and line 2 of claims 12-18 and 20).  
Recommend inserting “on” in claims 6 and 26 (consistent with claims 9 and 30), i.e., “…without removing the aluminum based coatings on the workpiece and the at least one additional workpiece…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 23-26, and 29-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 8, 23-24, and 29, the term “minimize” in the limitation “so as to minimize formation of brittle intermetallics due to mixing of the aluminum in the aluminum based coating with the iron/steel material in the weld joint” is a relative term which renders the claim indefinite. The term “minimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what minimum threshold must be achieved in order for it to be understood that the formation of brittle intermetallics is “minimized.”  Since there is no way of determining the requisite degree of the term “minimize,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 1, 3, 8, 23-24, and 29 recite the limitation "the iron/steel material.”  The “/” is interpreted as meaning “or.”  However, it is unclear how the “iron” and the “steel” can be alternatives to each other, since a “steel material” is already required within the claims and a steel material infers that an iron material is present.  For the purpose of the examination, “the iron material” will be interpreted as being inherent to the “steel material” as in "the ironmaterial of the steel material."
Regarding claim 4, the term “improved” in the limitation “wherein the chromium in the filler wire is configured to harden the weld joint for improved mechanical performance” is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the limitation “for improved mechanical performance” will be interpreted such that it has no patentable weight, i.e., that if chromium is present in the filler wire, then the filler wire is considered to already have improved mechanical performance.
	Claim 4 recites “wherein the chromium in the filler wire is configured to harden the weld joint for improved mechanical performance.”  However, it is unclear how this limitation further limits the scope of claim 1.  Claim 1 already requires “chromium.”  Thus, it appears that claim 4 further limits claim 1 by requiring that chromium be modified so that it can be “configured to harden the weld joint for improved mechanical performance.”  In contrast, the examiner understands the current application such that the mere presence of chromium in the filler wire promotes the hardenability of the weld joint (paragraph [0045]).  Since there is no way of determining the requisite degree of the scope of claim 4 and what the difference is between chromium that is configured to harden and chromium that is not configured to harden, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.

	Claims 2 and 5-7 are rejected based on their dependency to claim 1.  Claims 9-10 are rejected based on their dependency to claims 8.  Claims 25-26 are rejected based on their dependency to claims 23-24, and 30-32 are rejected based on their dependency to claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 19, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Antoine et al. (WO-2017103149-A1) in view of Lahti et al. (US-20170136567-A1).
Regarding claim 1, Antoine teaches a system (fig. 1d) comprising: 
a laser welder (melting and welding laser 50, fig. 1d) configured to weld (“dual laser welding,” page 11, line 18) a workpiece (blank A, fig. 1d) to at least one additional workpiece (blank B, fig. 1d) to form a welded assembly (“square butt-joint,” page 7, line 20), each of the workpiece and the at least one additional workpiece is formed from a steel material (“the first and/or the second blank comprises a steel,” page 7, line 24) and comprises an aluminum based coating (coating 2, fig. 1d) thereon (“a coating comprising the layer of aluminum or of an aluminum alloy,” page 7, lines 25-26), 
wherein the workpiece (blank A, fig. 1a) and the at least one additional workpiece (blank B, fig. 1a) are positioned together (as shown in fig. 1a) to form an interface (regions A1 and B2, fig. 1a) therebetween and a weld joint (“edge-to-edge welding,” page 11, line 6) is formed by the laser welder between the workpiece and the at least one additional workpiece along the interface (“the first laser beam L1 (directly) melts the filler wire. The second laser beam L2 melts portions of the blanks in a weld pool substantially where the two blanks are to be welded,” page 12, lines 1-3); and
 a filler wire feed (not explicitly disclosed) configured to feed a filler wire (filler wire 25, fig. 1d) to the interface (the region between the workpieces A and B, fig. 1d) when the workpiece and the at least one additional workpiece are being welded to each other to form the welded assembly (“as the filler wire melts, any gap between the blanks may be filled and a weld may be created,” page 12, lines 5-6)
wherein the filler wire comprises a composition that includes nickel and chromium (“the filler may contain… 5% - 22% of chromium, 6% - 20% of nickel,” page 9, lines 19-22), and 
wherein the filler wire is configured to bind with aluminum in the aluminum based coating (“a high tensile strength is obtained when fillers containing austenite stabilizing materials are used,” page 16, lines 9-10; fig. 1d shows a weld seam C forming in the coating 2 that includes the deposited filler wire 25, which is construed as “binding” the wire with the coating) so as to minimize formation of brittle intermetallics due to mixing of the aluminum in the aluminum based coating with the iron of the steel material in the weld joint (in the background section, the harmful effects of the AlSi coating mixing in the weld are taught on page 3, lines 15-18; the mixing of the AlSi coating with the weld are construed as the claimed “intermetallics;” “austenitic stabilizing elements counteract the ferrite stabilizing effect of Al or Zn, thus minimizing (or avoiding) ferrite in the final weld joint,” page 8, lines 17-18; “the influence of the aluminum in the welding area may be minimized and a weld joint with good mechanical properties may be obtained,” page 15, lines 9-11; “martensite structure can also be obtained in the area of the weld, in spite of the presence of aluminum,” page 13, line 1; a similar process is disclosed by the Applicant in paragraphs 0079 and 0083 of the Specification).

Antoine, fig. 1a and 1d

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Antoine does not explicitly disclose a filler wire feed configured to feed a filler wire. 
However, in the same field of endeavor of laser welding, Lahti teaches a filler wire feed (wire feed gun 108, fig. 1b) configured to feed a filler wire (melting wire 126, fig. 1b).

Lahti, fig. 1b

    PNG
    media_image3.png
    405
    490
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a wire feed gun 108, in view of the teachings of Lahti, by using the wire feed gun 108, as taught by Lahti, to control the filler wire 25, as taught by Antoine, in order to use a wire feed gun that advances the wire electrode with a constant torque by using a torque managing-device that mitigates kinks by keeping the wire electrode taught within the welding conduit while feeding a wire electrode toward a molten pool or puddle during a steady-state process (paras 0005, 0007, 0054, and 0057).
	Regarding claim 2, Antoine teaches wherein the laser welder (melting and welding laser 50, fig. 1d) is configured to irradiate a laser beam (beams L1 and L2, fig. 1d) to weld the workpiece (blank A, fig. 1d) to at least one additional workpiece (blank B, fig. 1d) to form the welded assembly (“square butt-joint,” page 7, line 20).
	 Regarding claim 3, Antoine teaches wherein the nickel in the filler wire (“the filler may contain… 6% - 20% of nickel,” page 9, lines 19-22) is configured to bind with the aluminum in the aluminum based coating (“It was found that the presence of nickel in these compositions led to good
corrosion resistance and promoted the austenite formation,” page 10, lines 4-5; “a high tensile strength is obtained when fillers containing austenite stabilizing materials are used,” page 16, lines 9-10; the teaching in fig. 1d, which shows a weld seam C forming in the coating 2 that includes the deposited filler wire 25 is construed as “binding” the wire with the coating) so as to minimize the formation of brittle intermetallics due to the mixing of the aluminum in the aluminum based coating with the iron material of the steel material in the weld joint (in the background section, the harmful effects of the AlSi coating mixing in the weld are taught on page 3, lines 15-18; the mixing of the AlSi coating with the weld are construed as the claimed “intermetallics;” “austenitic stabilizing elements counteract the ferrite stabilizing effect of Al or Zn, thus minimizing (or avoiding) ferrite in the final weld joint,” page 8, lines 17-18; “the influence of the aluminum in the welding area may be minimized and a weld joint with good mechanical properties may be obtained,” page 15, lines 9-11; “martensite structure can also be obtained in the area of the weld, in spite of the presence of aluminum,” page 13, line 1; a similar process is disclosed by the Applicant in paragraphs 0079 and 0083 of the Specification).
	Regarding claim 4, Antoine teaches wherein the chromium in the filler wire (“the filler may contain… 5% - 22% of chromium,” page 9, lines 19-22) is configured to harden the weld joint for improved mechanical performance (“the addition of chromium and silicon aids in corrosion resistance,” page 10, lines 5-8; this teaching is construed such that chromium prevents oxidation or rust, which, after forming, weakens and decreases the mechanical performance of the weld).
	Regarding claim 5, Antoine teaches wherein the aluminum based coating includes an aluminum silicon coating (“The coating applied in this example is aluminum-silicon (Al87Si10Fe3),” page 11, lines 11-12).
	Regarding claim 6, Antoine teaches wherein the workpiece (blank A, fig. 1d) and the at least additional workpiece (blank B, fig. 1d) are laser welded (melting and welding laser 50 and Weld Seam C, fig. 1d) without removing the aluminum based coatings the workpiece and the at least one additional workpiece (“there is no need for removing the coating of the steel substrates prior to welding,” page 12, lines 21-22).
Regarding claim 7, Antoine teaches wherein the filler wire further comprises carbon (“the filler may contain a austenite stabilizing elements and may have a composition in weight percentages of 0% - 0.3% of carbon,” page 9, lines 19-20).
Regarding claim 8, Antoine teaches a method for laser welding a workpiece and at least one additional workpiece to form a welded assembly (“Methods for joining two blanks and blanks and products obtained,” title), the method comprising: 
positioning the workpiece (blank A, fig. 1a) and the at least one additional workpiece (blank B, fig. 1a) together (as shown in fig. 1a) to form an interface therebetween (regions A1 and B2, fig. 1a), each of the workpiece and the at least one additional workpiece is formed from a steel material (“the first and/or the second blank comprises a steel,” page 7, line 24) and comprises an aluminum based coating (coating 2, fig. 1d) thereon (“a coating comprising the layer of aluminum or of an aluminum alloy,” page 7, lines 25-26), 
forming a weld joint (“edge-to-edge welding,” page 11, line 6), by a laser welder (melting and welding laser 50, fig. 1d), between the workpiece and the at least one additional workpiece along the interface (“the first laser beam L1 (directly) melts the filler wire. The second laser beam L2 melts portions of the blanks in a weld pool substantially where the two blanks are to be welded,” page 12, lines 1-3), 
feeding a filler wire (filler wire 25, fig. 1d; “a filler wire may be supplied and melted to the weld zone,” page 15, lines 31-32) to the interface (the region between the workpieces A and B, fig. 1d) when the workpiece and the at least one additional workpiece are being welded to each other to form the welded assembly (“as the filler wire melts, any gap between the blanks may be filled and a weld may be created,” page 12, lines 5-6), wherein the filler wire comprises a composition that includes nickel and chromium (“the filler may contain… 5% - 22% of chromium, 6% - 20% of nickel,” page 9, lines 19-22), and 
binding the filler wire with aluminum in the aluminum based coating (fig. 1d shows a weld seam C forming in the coating 2 that includes the deposited filler wire 25, which is construed as “binding” the wire with the coating), when the workpiece and the at least one additional workpiece are being welded to each other to form the welded assembly (“a high tensile strength is obtained when fillers containing austenite stabilizing materials are used,” page 16, lines 9-10), so as to minimize formation of brittle intermetallics due to mixing of the aluminum in the aluminum based coating with the iron material of the steel material in the weld joint (in the background section, the harmful effects of the AlSi coating mixing in the weld are taught on page 3, lines 15-18; the mixing of the AlSi coating with the weld are construed as the claimed “intermetallics;” “austenitic stabilizing elements counteract the ferrite stabilizing effect of Al or Zn, thus minimizing (or avoiding) ferrite in the final weld joint,” page 8, lines 17-18; “the influence of the aluminum in the welding area may be minimized and a weld joint with good mechanical properties may be obtained,” page 15, lines 9-11; “martensite structure can also be obtained in the area of the weld, in spite of the presence of aluminum,” page 13, line 1; a similar process is disclosed by the Applicant in paragraphs 0079 and 0083 of the Specification).
	Antoine does not explicitly disclose feeding a filler wire, by a filler wire feed.
However, in the same field of endeavor of laser welding, Lahti teaches feeding a filler wire (melting wire 126, fig. 1b), by a filler wire feed (wire feed gun 108, fig. 1b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a wire feed gun 108, in view of the teachings of Lahti, by using the wire feed gun 108, as taught by Lahti, to control the filler wire 25, as taught by Antoine, in order to use a wire feed gun that advances the wire electrode with a constant torque by using a torque managing-device that mitigates kinks by keeping the wire electrode taught within the welding conduit while feeding a wire electrode toward a molten pool or puddle during a steady-state process (paras 0005, 0007, 0054, and 0057).
Regarding claim 9, Antoine teaches wherein the weld joint (“edge-to-edge welding,” page 11, line 6) is formed between the workpiece (blank A, fig. 1d) and the at least one additional workpiece (blank B, fig. 1d) without removing the aluminum based coatings on the workpiece and the at least one additional workpiece (“there is no need for removing the coating of the steel substrates prior to welding,” page 12, lines 21-22).
Regarding claim 10, Antoine teaches wherein the filler wire further comprises carbon (“the filler may contain a austenite stabilizing elements and may have a composition in weight percentages of 0% - 0.3% of carbon,” page 9, lines 19-20).
Regarding claim 11, Antoine teaches a system (fig. 1d) comprising: 
a laser welder (melting and welding laser 50, fig. 1d) configured to weld (“dual laser welding,” page 11, line 18) a workpiece (blank A, fig. 1d) to at least one additional workpiece (blank B, fig. 1d) to form a welded assembly (“square butt-joint,” page 7, line 20), each of the workpiece and the at least one additional workpiece is formed from a steel material (“the first and/or the second blank comprises a steel,” page 7, line 24) and comprises an aluminum based coating (coating 2, fig. 1d) thereon (“a coating comprising the layer of aluminum or of an aluminum alloy,” page 7, lines 25-26), 
wherein the workpiece (blank A, fig. 1a) and the at least one additional workpiece (blank B, fig. 1a) are positioned together (as shown in fig. 1a) to form an interface therebetween (regions A1 and B2, fig. 1a) and a weld joint (“edge-to-edge welding,” page 11, line 6) is formed by the laser welder between the workpiece and the at least one additional workpiece along the interface (“the first laser beam L1 (directly) melts the filler wire. The second laser beam L2 melts portions of the blanks in a weld pool substantially where the two blanks are to be welded,” page 12, lines 1-3); and 
a filler wire feed (not explicitly disclosed) configured to feed a filler wire (filler wire 25, fig. 1d) to the interface (the region between the workpieces A and B, fig. 1d) when the workpiece and the at least one additional workpiece are being welded to each other to form the welded assembly (“as the filler wire melts, any gap between the blanks may be filled and a weld may be created,” page 12, lines 5-6), 
wherein the filler wire comprises a composition that includes nickel and chromium (“this metal filler has the following composition in weight percentages… 10-20% of chromium, 1.0-9.99 % of nickel,” page 9, lines 31-33). 
 Antoine does not explicitly disclose a filler wire feed configured to feed a filler wire and wherein the percentage of Nickel in the filler wire is between 1.68 and 10.40.
However, Antoine teaches wherein the percentage of Nickel in the filler wire is between 1.68 and 10.40 (“1.0-9.99 % of nickel,” page 9, line 33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nickel composition of the filler wire, as taught by Antoine, from between 1 and 9.99 percent to between 1.68 and 10.40 percent, as claimed by the Applicant, because nickel can be considered to be a result effective variable of the filler wire for determining the optimum or workable range taught by Antoine, since the presence of nickel in these compositions led to good corrosion resistance and promoted the austenite formation (page 10, lines 4-5).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the nickel in the filler wire in paragraphs [0046]-[0051] and [0077]-[0079] in ranges that vary from 1.68%-63.90%, where none of the ranges are disclosed as being critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Antoine does not explicitly disclose a filler wire feed configured to feed a filler wire.
However, in the same field of endeavor of laser welding, Lahti teaches a filler wire feed (wire feed gun 108, fig. 1b) configured to feed a filler wire (melting wire 126, fig. 1b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a wire feed gun 108, in view of the teachings of Lahti, by using the wire feed gun 108, as taught by Lahti, to control the filler wire 25, as taught by Antoine, in order to use a wire feed gun that advances the wire electrode with a constant torque by using a torque managing-device that mitigates kinks by keeping the wire electrode taught within the welding conduit while feeding a wire electrode toward a molten pool or puddle during a steady-state process (paras 0005, 0007, 0054, and 0057).
	 Regarding claim 12, Antoine does not explicitly disclose wherein the percentage of Nickel in the filler wire is between 1.68 and 2.85.
However, Antoine teaches wherein the percentage of Nickel in the filler wire is between 1.68 and 2.85 (“1.0-9.99 % of nickel,” page 9, line 33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nickel composition of the filler wire, as taught by Antoine, from between 1 and 9.99 percent to between 1.68 and 2.85 percent, as claimed by the Applicant, because nickel can be considered to be a result effective variable of the filler wire for determining the optimum or workable range taught by Antoine, since the presence of nickel in these compositions led to good corrosion resistance and promoted the austenite formation (page 10, lines 4-5).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the nickel in the filler wire in paragraphs [0046]-[0051] and [0077]-[0079] in ranges that vary from 1.68%-63.90%, where none of the ranges are disclosed as being critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Antoine does not explicitly disclose wherein the percentage of Nickel in the filler wire is between 7.8 and 10.40.
However, Antoine teaches wherein the percentage of Nickel in the filler wire is between 7.8 and 10.40 (“1.0-9.99 % of nickel,” page 9, line 33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nickel composition of the filler wire, as taught by Antoine, from between 1 and 9.99 percent to between 7.8 and 10.40 percent, as claimed by the Applicant, because nickel can be considered to be a result effective variable of the filler wire for determining the optimum or workable range taught by Antoine, since the presence of nickel in these compositions led to good corrosion resistance and promoted the austenite formation (page 10, lines 4-5).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the nickel in the filler wire in paragraphs [0046]-[0051] and [0077]-[0079] in ranges that vary from 1.68%-63.90%, where none of the ranges are disclosed as being critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Antoine does not explicitly disclose wherein the percentage of Nickel in the filler wire is between 2.72 and 4.63.
However, Antoine teaches wherein the percentage of Nickel in the filler wire is between 2.72 and 4.63 (“1.0-9.99 % of nickel,” page 9, line 33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nickel composition of the filler wire, as taught by Antoine, from between 1 and 9.99 percent to between 2.72 and 4.63 percent, as claimed by the Applicant, because nickel can be considered to be a result effective variable of the filler wire for determining the optimum or workable range taught by Antoine, since the presence of nickel in these compositions led to good corrosion resistance and promoted the austenite formation (page 10, lines 4-5).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the nickel in the filler wire in paragraphs [0046]-[0051] and [0077]-[0079] in ranges that vary from 1.68%-63.90%, where none of the ranges are disclosed as being critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, Antoine teaches wherein the filler wire further comprises carbon (“the filler may contain a austenite stabilizing elements and may have a composition in weight percentages of 0% - 0.3% of carbon,” page 9, lines 19-20).
Regarding claim 21, Antoine teaches a system (fig. 1d) comprising: 
a laser welder (melting and welding laser 50, fig. 1d) configured to weld (“dual laser welding,” page 11, line 18) a workpiece (blank A, fig. 1d) to at least one additional workpiece (blank B, fig. 1d) to form a welded assembly (“square butt-joint,” page 7, line 20), each of the workpiece and the at least one additional workpiece is formed from a steel material (“the first and/or the second blank comprises a steel,” page 7, line 24) and comprises an aluminum based coating (coating 2, fig. 1d) thereon (“a coating comprising the layer of aluminum or of an aluminum alloy,” page 7, lines 25-26), 
wherein the workpiece (blank A, fig. 1a) and the at least one additional workpiece (blank B, fig. 1a) are positioned together (as shown in fig. 1a) to form an interface (regions A1 and B2, fig. 1a) therebetween and a weld joint (“edge-to-edge welding,” page 11, line 6) is formed by the laser welder between the workpiece and the at least one additional workpiece along the interface (“the first laser beam L1 (directly) melts the filler wire. The second laser beam L2 melts portions of the blanks in a weld pool substantially where the two blanks are to be welded,” page 12, lines 1-3); and
 a filler wire feed (not explicitly disclosed) configured to feed a filler wire (filler wire 25, fig. 1d) to the interface (the region between the workpieces A and B, fig. 1d) when the workpiece and the at least one additional workpiece are being welded to each other to form the welded assembly (“as the filler wire melts, any gap between the blanks may be filled and a weld may be created,” page 12, lines 5-6)
wherein the filler wire comprises a composition that includes nickel (Ni) and chromium (Cr) and wherein a percentage by weight of Ni is between 6%-22% and a percentage by weight of Cr is between 16%-30% (“the filler may have the following composition in weight percentages… 10% - 14% of nickel… 16 - 18% chromium,” page 9, lines 25-29).
Antoine does not explicitly disclose a filler wire feed configured to feed a filler wire. 
However, in the same field of endeavor of laser welding, Lahti teaches a filler wire feed (wire feed gun 108, fig. 1b) configured to feed a filler wire (melting wire 126, fig. 1b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a wire feed gun 108, in view of the teachings of Lahti, by using the wire feed gun 108, as taught by Lahti, to control the filler wire 25, as taught by Antoine, in order to use a wire feed gun that advances the wire electrode with a constant torque by using a torque managing-device that mitigates kinks by keeping the wire electrode taught within the welding conduit while feeding a wire electrode toward a molten pool or puddle during a steady-state process (paras 0005, 0007, 0054, and 0057).
Regarding claim 22, Antoine teaches wherein the laser welder (melting and welding laser 50, fig. 1d) is configured to irradiate a laser beam (beams L1 and L2, fig. 1d) to weld the workpiece (blank A, fig. 1d) to at least one additional workpiece (blank B, fig. 1d) to form the welded assembly (“square butt-joint,” page 7, line 20).
Regarding claim 23, Antoine teaches wherein the filler wire is configured to bind with aluminum in the aluminum based coating (“a high tensile strength is obtained when fillers containing austenite stabilizing materials are used,” page 16, lines 9-10; fig. 1d shows a weld seam C forming in the coating 2 that includes the deposited filler wire 25, which is construed as “binding” the wire with the coating) so as to minimize formation of brittle intermetallics due to mixing of the aluminum in the aluminum based coating with the iron of the steel material in the weld joint (in the background section, the harmful effects of the AlSi coating mixing in the weld are taught on page 3, lines 15-18; the mixing of the AlSi coating with the weld are construed as the claimed “intermetallics;” “austenitic stabilizing elements counteract the ferrite stabilizing effect of Al or Zn, thus minimizing (or avoiding) ferrite in the final weld joint,” page 8, lines 17-18; “the influence of the aluminum in the welding area may be minimized and a weld joint with good mechanical properties may be obtained,” page 15, lines 9-11; “martensite structure can also be obtained in the area of the weld, in spite of the presence of aluminum,” page 13, line 1; a similar process is disclosed by the Applicant in paragraphs 0079 and 0083 of the Specification).
	 Regarding claim 24, Antoine teaches wherein the nickel in the filler wire (“10% - 14% of nickel,” page 9, line 28) is configured to bind with the aluminum in the aluminum based coating (“It was found that the presence of nickel in these compositions led to good corrosion resistance and promoted the austenite formation,” page 10, lines 4-5; “a high tensile strength is obtained when fillers containing austenite stabilizing materials are used,” page 16, lines 9-10; the teaching in fig. 1d, which shows a weld seam C forming in the coating 2 that includes the deposited filler wire 25 is construed as “binding” the wire with the coating) so as to minimize the formation of brittle intermetallics due to the mixing of the aluminum in the aluminum based coating with the iron material of the steel material in the weld joint (in the background section, the harmful effects of the AlSi coating mixing in the weld are taught on page 3, lines 15-18; the mixing of the AlSi coating with the weld are construed as the claimed “intermetallics;” “austenitic stabilizing elements counteract the ferrite stabilizing effect of Al or Zn, thus minimizing (or avoiding) ferrite in the final weld joint,” page 8, lines 17-18; “the influence of the aluminum in the welding area may be minimized and a weld joint with good mechanical properties may be obtained,” page 15, lines 9-11; “martensite structure can also be obtained in the area of the weld, in spite of the presence of aluminum,” page 13, line 1; a similar process is disclosed by the Applicant in paragraphs 0079 and 0083 of the Specification).
Regarding claim 25, Antoine teaches wherein the aluminum based coating includes an aluminum silicon coating (“the coating applied in this example is aluminum-silicon (Al87Si10Fe3),” page 11, lines 11-12).
Regarding claim 26, Antoine teaches wherein the workpiece (blank A, fig. 1d) and the at least additional workpiece (blank B, fig. 1d) are laser welded (melting and welding laser 50 and Weld Seam C, fig. 1d) without removing the aluminum based coatings the workpiece and the at least one additional workpiece (“there is no need for removing the coating of the steel substrates prior to welding,” page 12, lines 21-22).
Regarding claim 27, Antoine teaches wherein the filler wire further comprises at least one of: carbon (C) (“0% - 0.03% carbon,” page 9, line 28), Silicon (Si) (“0.0 - 1.0% of silicon,” page 9, line 28), Manganese (Mn) (“1.0 - 2.0 % of manganese,” page 9, line 28), Phosphorous (P), Sulfur (S), or, Molybdenum (Mo) (“2.0-3.0% of molybdenum,” page 10, line 1).
Regarding claim 28, Antoine teaches wherein: C content is between 0% to 1.5% by weight (“0% - 0.03% carbon,” page 9, line 28), Si content is between 0% to 3% by weight (“0.0 - 1.0% of silicon,” page 9, line 28), Mn content is between 0% to 2.5% by weight (“1.0 - 2.0 % of manganese,” page 9, line 28), P content is between 0% to 0.05% by weight (not explicitly disclosed; construed as being 0%), S content is between 0% to 0.03% by weight (not explicitly disclosed; construed as being 0%), Ni content is between 6% to 22% by weight (“10%-14% of manganese,” page 9, line 28), Cr content is between 16% to 30% by weight (“16 - 18% chromium,” page 9, lines 28-29), or Mo content is between 0% to 4% by weight (“2.0 - 3.0% of molybdenum,” page 9, lines 28-29).
Regarding claim 29, Antoine teaches a method for laser welding a workpiece and at least one additional workpiece to form a welded assembly (“Methods for joining two blanks and blanks and products obtained,” title), the method comprising: 
positioning the workpiece (blank A, fig. 1a) and the at least one additional workpiece (blank B, fig. 1a) together (as shown in fig. 1a) to form an interface therebetween (regions A1 and B2, fig. 1a), each of the workpiece and the at least one additional workpiece is formed from a steel material (“the first and/or the second blank comprises a steel,” page 7, line 24) and comprises an aluminum based coating (coating 2, fig. 1d) thereon (“a coating comprising the layer of aluminum or of an aluminum alloy,” page 7, lines 25-26), 
forming a weld joint (“edge-to-edge welding,” page 11, line 6), by a laser welder (melting and welding laser 50, fig. 1d), between the workpiece and the at least one additional workpiece along the interface (“the first laser beam L1 (directly) melts the filler wire. The second laser beam L2 melts portions of the blanks in a weld pool substantially where the two blanks are to be welded,” page 12, lines 1-3), 
feeding a filler wire (filler wire 25, fig. 1d; “a filler wire may be supplied and melted to the weld zone,” page 15, lines 31-32) to the interface (the region between the workpieces A and B, fig. 1d) when the workpiece and the at least one additional workpiece are being welded to each other to form the welded assembly (“as the filler wire melts, any gap between the blanks may be filled and a weld may be created,” page 12, lines 5-6), wherein the filler wire comprises a composition that includes nickel (Ni) and chromium (Cr), a percentage of Ni being between 6-22% and a percentage of Cr being between 16-30% by weight (“the filler may have the following composition in weight percentages… 10% - 14% of nickel… 16 - 18% chromium,” page 9, lines 25-29), and 
binding the filler wire with aluminum in the aluminum based coating (fig. 1d shows a weld seam C forming in the coating 2 that includes the deposited filler wire 25, which is construed as “binding” the wire with the coating), when the workpiece and the at least one additional workpiece are being welded to each other to form the welded assembly (“a high tensile strength is obtained when fillers containing austenite stabilizing materials are used,” page 16, lines 9-10), so as to minimize formation of brittle intermetallics due to mixing of the aluminum in the aluminum based coating with the iron material of the steel material in the weld joint (in the background section, the harmful effects of the AlSi coating mixing in the weld are taught on page 3, lines 15-18; the mixing of the AlSi coating with the weld are construed as the claimed “intermetallics;” “austenitic stabilizing elements counteract the ferrite stabilizing effect of Al or Zn, thus minimizing (or avoiding) ferrite in the final weld joint,” page 8, lines 17-18; “the influence of the aluminum in the welding area may be minimized and a weld joint with good mechanical properties may be obtained,” page 15, lines 9-11; “martensite structure can also be obtained in the area of the weld, in spite of the presence of aluminum,” page 13, line 1; a similar process is disclosed by the Applicant in paragraphs 0079 and 0083 of the Specification).
	Antoine does not explicitly disclose feeding a filler wire, by a filler wire feed.
However, in the same field of endeavor of laser welding, Lahti teaches feeding a filler wire (melting wire 126, fig. 1b), by a filler wire feed (wire feed gun 108, fig. 1b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a wire feed gun 108, in view of the teachings of Lahti, by using the wire feed gun 108, as taught by Lahti, to control the filler wire 25, as taught by Antoine, in order to use a wire feed gun that advances the wire electrode with a constant torque by using a torque managing-device that mitigates kinks by keeping the wire electrode taught within the welding conduit while feeding a wire electrode toward a molten pool or puddle during a steady-state process (paras 0005, 0007, 0054, and 0057).
Regarding claim 30, Antoine teaches wherein the weld joint (“edge-to-edge welding,” page 11, line 6) is formed between the workpiece (blank A, fig. 1d) and the at least one additional workpiece (blank B, fig. 1d) without removing the aluminum based coatings on the workpiece and the at least one additional workpiece (“there is no need for removing the coating of the steel substrates prior to welding,” page 12, lines 21-22).
Regarding claim 31, Antoine teaches wherein the filler wire further comprises at least one of: carbon (C) (“0% - 0.03% carbon,” page 9, line 28), Silicon (Si) (“0.0 - 1.0% of silicon,” page 9, line 28), Manganese (Mn) (“1.0 - 2.0 % of manganese,” page 9, line 28), Phosphorous (P), Sulfur (S), or, Molybdenum (Mo) (“2.0-3.0% of molybdenum,” page 10, line 1).
Regarding claim 32, Antoine teaches wherein: C content is between 0% to 1.5% by weight (“0% - 0.03% carbon,” page 9, line 28), Si content is between 0% to 3% by weight (“0.0 - 1.0% of silicon,” page 9, line 28), Mn content is between 0% to 2.5% by weight (“1.0 - 2.0 % of manganese,” page 9, line 28), P content is between 0% to 0.05% by weight (not explicitly disclosed; construed as being 0%), S content is between 0% to 0.03% by weight (not explicitly disclosed; construed as being 0%), Ni content is between 6% to 22% by weight (“10%-14% of manganese,” page 9, line 28), Cr content is between 16% to 30% by weight (“16 - 18% chromium,” page 9, lines 28-29), or Mo content is between 0% to 4% by weight (“2.0 - 3.0% of molybdenum,” page 9, lines 28-29).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Antoine et al. (WO-2017103149-A1) in view of Lahti et al. (US-20170136567-A1) as applied to claim 11 above and further in view of Breuer et al. (US-20150306702-A1).
Regarding claim 15, Antoine teaches the invention as described above but does not explicitly disclose wherein the percentage of Chromium in the filler wire is between 0 and 2.70.
However, in the same field of endeavor of laser welding, Breuer teaches wherein the percentage of Chromium in the filler wire is between 0 and 2.70 (“0.35% by weight Cr,” para 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a chromium weight percentage of .35%, in view of the teachings of Breuer, by using a chromium percentage of .35%, as taught by Breuer, in lieu of the chromium percentage of 10-20% in the filler wire, as taught by Antoine, in order to use an amount of chromium in the filler wire that is preferably higher by .2% compared with the combined chromium-molybdenum content of the press hardenable workpieces because the presence of chromium promotes the formation of austenite in the molten bath generated using the laser beam (Breuer, paras 0010 and 0048; Antoine teaches .15-.30% chromium amount for the workpieces on page 2, lines 8-9) and because the presence of chromium may lead to reduced mechanical properties in the resulting microstructure after hot stamping and quenching (Antoine, page 9, lines 12-17).
Regarding claim 16, Antoine teaches the invention as described above but does not explicitly disclose wherein the percentage of Chromium in the filler wire is between .72 and 1.22.
However, in the same field of endeavor of laser welding, Breuer teaches wherein the percentage of Chromium in the filler wire is between .72 and 1.22 (“0.5 to 2.0% by weight Cr +Mo,” para 0015; construed such that range of Chromium is in the range of .5-2.0%).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a chromium weight percentage of .5-2%, in view of the teachings of Breuer, by using a chromium percentage of .5-2.0%, as taught by Breuer, in lieu of the chromium percentage of 10-20% in the filler wire, as taught by Antoine, in order to use an amount of chromium in the filler wire that is preferably higher by .2% compared with the combined chromium-molybdenum content of the press hardenable workpieces because the presence of chromium promotes the formation of austenite in the molten bath generated using the laser beam (Breuer, paras 0010 and 0048; Antoine teaches .15-.30% chromium amount for the workpieces on page 2, lines 8-9) and because the presence of chromium may lead to reduced mechanical properties in the resulting microstructure after hot stamping and quenching (Antoine, page 9, lines 12-17).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the chromium in the filler wire in paragraphs [0046]-[0051] and [0077]-[0079] in ranges that vary from 0-30%, where none of the ranges are disclosed as being critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, Antoine teaches the invention as described above but does not explicitly disclose wherein the percentage of Chromium in the filler wire is between .49 and .83.
However, in the same field of endeavor of laser welding, Breuer teaches wherein the percentage of Chromium in the filler wire is between . .49 and .83 (“0.5 to 2.0% by weight Cr +Mo,” para 0015; construed such that range of Chromium is in the range of .5-2.0%).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a chromium weight percentage of .5-2%, in view of the teachings of Breuer, by using a chromium percentage of .5-2.0%, as taught by Breuer, in lieu of the chromium percentage of 10-20% in the filler wire, as taught by Antoine, in order to use an amount of chromium in the filler wire that is preferably higher by .2% compared with the combined chromium-molybdenum content of the press hardenable workpieces because the presence of chromium promotes the formation of austenite in the molten bath generated using the laser beam (Breuer, paras 0010 and 0048; Antoine teaches .15-.30% chromium amount for the workpieces on page 2, lines 8-9) and because the presence of chromium may lead to reduced mechanical properties in the resulting microstructure after hot stamping and quenching (Antoine, page 9, lines 12-17).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the chromium in the filler wire in paragraphs [0046]-[0051] and [0077]-[0079] in ranges that vary from 0-30%, where none of the ranges are disclosed as being critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 18, Antoine teaches the invention as described above but does not explicitly disclose wherein the percentage of Chromium in the filler wire is between 2.10 and 2.70.
However, in the same field of endeavor of laser welding, Breuer teaches wherein the percentage of Chromium in the filler wire is between 2.10 and 2.70 (“0.5 to 2.0% by weight Cr +Mo,” para 0015; “it is beneficial, if also the chromium and molybdenum content of the filler wire 10 is higher than in the press hardenable workpieces 1, 2 or 2′,” para 0048; construed such that range of Chromium can be higher than the range of .5-2.0% taught by Breuer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a chromium weight percentage higher than .5-2%, in view of the teachings of Breuer, by using a chromium percentage higher than .5-2.0%, in lieu of the chromium percentage of 10-20% in the filler wire, as taught by Antoine, in order to use an amount of chromium in the filler wire that is preferably higher by .2% compared with the combined chromium-molybdenum content of the press hardenable workpieces because the presence of chromium promotes the formation of austenite in the molten bath generated using the laser beam (Breuer, paras 0010 and 0048; Antoine teaches .15-.30% chromium amount for the workpieces on page 2, lines 8-9) and because the presence of chromium may lead to reduced mechanical properties in the resulting microstructure after hot stamping and quenching (Antoine, page 9, lines 12-17), where modifying a disclosed range of chromium from .5-2% to a range higher than 2% is considered a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the chromium in the filler wire in paragraphs [0046]-[0051] and [0077]-[0079] in ranges that vary from 0-30%, where none of the ranges are disclosed as being critical).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Antoine et al. (WO-2017103149-A1) in view of Lahti et al. (US-20170136567-A1) as applied to claim 11 above and further in view of Cretteur et al. (US-20170341187-A1).
Antoine teaches the invention as described above but does not explicitly disclose wherein the percentage weight of Carbon in the filler wire is between 0.91 and 2.00.
However, in the same field of endeavor of laser welding, Cretteur teaches wherein the percentage weight of Carbon in the filler wire is between 0.91 and 2.00 (Table 1, para 0124, .6<C<1.5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Antoine to include, a carbon weight percentage of .6-1.5%, in view of the teachings of Cretteur, by using a carbon percentage of .6-1.5%, as taught by Cretteur, in the filler wire, as taught by Antoine, in order to use a filler wire that obtains a weld where the mechanical strength characteristics are comparable with the mechanical strength characteristics of the welded sheets because the hardness of the weld metal zone is linked to its martensitic microstructure, which is principally a function of its carbon content (Cretteur, paras 0113 and 0154; Antoine teaches that carbon is a gammagenic element that is an austentitic stabilizer element, page 8, lines 32-36).  Additionally, the Applicant appears to have placed no criticality on the claimed range (multiple alternative embodiments are disclosed for the carbon in the filler wire in paragraphs [0052]-[0053] and [0077]-[0079] in ranges that vary from 0-2%, where none of the ranges are disclosed as being critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amata et al. (US-20150099140-A1) teach a 2.4705 chromium weight percentage for a flux-cored wire.
Briand et al. (US-9321132-B2) teach a hybrid laser/arc-welding method using filler wire and an aluminum-silicon based coating.
Breuer et al. (US-20160368094-A1) teach a method for laser welding using a filler wire and an aluminum-silicon-based coating.
Andersson et al. (US-20170080523-A1) teach a method for laser welding using a filler wire and an aluminum-silicon-based coating.
Breuer et al. (US-9623515-B2) is the US Patent for US-20150306702-A1.
Breuer et al. (US-20180326538-A1) teach a method for laser welding using a filler wire and an aluminum-silicon-based coating.
Von der Heydt et al. (US-20210078103-A1) teach a method for laser welding using a filler wire and an aluminum-silicon-based coating.
Kavasaki et al. (WO-2013147035-A1) teach a method for laser welding using a filler wire and an aluminum-based coating.
Alber et al. (WO-2014131491-A1) teach a method for laser welding using a filler wire and an aluminum-silicon-based coating.
Both et al. (WO-2017103149-A1) teach a method for laser welding using a filler wire and an aluminum-silicon-based coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/13/2022

/JOEL M ATTEY/Primary Examiner, Art Unit 3763